Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACT: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 Niamh Lyons Ph: 353-1-663-3602 Elan Announces Date of 2009 Annual General Meeting and Changes in Board of Directors Vaughn Bryson, Richard Pilnik and Jack Schuler to Join the Elan Board DUBLIN, IRELAND June 11, 2009 Elan Corporation, plc (NYSE: ELN) today announced the date of its 2009 Annual General Meeting (“the AGM”) and changes in the composition of its Board of Directors. Annual
